    Exhibit 10 (s)        

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 

       

 

Restricted Stock Grant

(2002 Stock Plan)

 

               

United States Steel Corporation, a Delaware Corporation, herein called the
Corporation, grants to the undersigned employee of the Corporation or one of its
subsidiaries (the “Grantee”) the number of shares of the class of common stock
of the Corporation set forth below:

 

                                       Name of Grantee:                        
  

 

                          Name of Employing Company

                          on Date Hereof:

  United States Steel Corporation         

 

                          Number of Shares of

                                                     Restricted Stock Granted:  
                   

 

                          Date of This Grant:

                     

 

By my acceptance, I agree that the above-listed shares are granted under and
governed by the terms and conditions of the United States Steel Corporation 2002
Stock Plan and the Grant Terms and Conditions contained herein; as well as such
administrative regulations as the Compensation and Organization Committee may
adopt from time to time.

       

 

 United States Steel Corporation

 

      

Accepted as of the above date:

 

             By    ______________________________________(L.S.)        By     
______________________________________(L.S.)             
                        Authorized Officer            
                        Signature of Optionee         Terms and Conditions      
 

 

1.  The Corporation shall issue in the Grantee’s name, for no cash
consideration, a stock certificate for the number of shares (the “Shares”) of
common stock of the Corporation set forth in this Restricted Stock Grant. The
certificate shall be held in custody by the Corporation. If and when the
restrictions applicable to all or any portion of the Shares are terminated (the
Shares are “vested”), a certificate, free of all restrictions, shall be issued
in the Grantee’s name (or, in the event of the Grantee’s death prior to such
termination or such issuance, to the Grantee’s estate) for the number of vested
Shares. The Grantee shall not be entitled to delivery of a certificate for any
portion of the Shares until such portion of Shares have vested. During the
period prior to vesting or forfeiture of all or any portion of the Shares, the
Grantee shall be entitled to vote the Shares and shall receive dividends paid on
the Shares.

       

 

2.  The Grantee shall endorse in blank and return to the Corporation a stock
power for the Restricted Stock certificate.

       

 

3.  The restriction period with regard to the Shares shall commence on the date
the Shares are granted. The Grantee shall not sell, transfer, assign, pledge or
otherwise encumber or dispose of any portion of the Shares, and any attempt to
sell, transfer, assign, pledge or encumber any portion of the Shares prior to
termination of restrictions shall have no effect.

       

 

4.  A portion of the Shares may be vested, based on such criteria as shall be
determined by the Compensation and Organization Committee, (the “Committee”)
following each Performance Period for which the Grantee remains as an Employee.
The Committee shall have the right in its sole and absolute discretion to
terminate the restriction period with respect to some or all of the Shares, but
not prior to the expiration of one year from the date of grant. In the case of a
change in control of the Corporation (as defined in the Paragraph 11. below),
all restrictions shall automatically terminate.

       

 

5.  Unless otherwise determined by the Stock Plan Officer, all Shares which have
not vested following vesting determinations for the Performance Period ending
December 31, 2004 or the final Performance Period during which the Grantee
remains as an employee (for Grantees who earlier retire or die), whichever first
occurs, shall be forfeited. The Committee may or may not make favorable vesting
determinations with respect to restricted stock in any year. Unless otherwise
determined by the Stock Plan Officer, all unvested Shares shall be forfeited
immediately if a Grantee’s employment is terminated for any cause other than
death or retirement. The Stock Plan Officer may cause the immediate forfeiture
of unvested shares after a Grantee retires before the age of 65 or after a
Grantee retires at any age if the Stock Plan Officer deems such forfeiture to be
in the best interests of the Corporation. Any and all forfeitures of Shares
shall be evidenced by written notice to the participant. Upon the forfeiture of
any Shares, such forfeited Shares shall be transferred to the Corporation
without further action by the Grantee.

       

 

6.  The Grantee agrees to continue as an employee of an employing company for
one year from the date of the Grant, subject to the employing company’s right to
terminate the Grantee’s employment at any time, performing such duties
consistent with his capabilities and receiving his present compensation or such
adjusted compensation as the employing company shall from time to time
reasonably determine. If the terms of the Grantee’s employment are changed in a
manner materially adverse to the Grantee during such period, the Grantee shall
be relieved of any further obligation to remain employed.

       

 

7.  In the event there is a change in the common stock of the Corporation
through the declaration of stock dividends or through recapitalization resulting
in stock split-ups or combinations or exchanges of shares or otherwise, the
number of the Shares available pursuant to the Grant shall be appropriately
adjusted by the Committee. The Grantee shall be notified of such adjustment and
such adjustment shall be binding upon the Corporation and the Grantee.

       

 

8.  This Grant and the issuance, vesting and delivery of Shares are subject to
the provisions of the 2002 Stock Plan, as it may be amended from time to time,
and any rules and regulations which may be adopted and/or amended thereunder by
the Committee, provided that no amendment may, without the consent of the
Grantee, adversely affect the rights of the Grantee under this Grant.

       

 

9.  The obligations of the Corporation and the rights of the Grantee are subject
to all applicable laws, rules and regulations including, without limitation, the
Securities Exchange Act of 1934, as amended; the Securities Act of 1933, as
amended; the Internal Revenue Code of 1986, as amended; and any other applicable
laws.

       

 

10.  The Grant shall not be effective unless it is accepted by the Grantee and
notice of such acceptance is received by the Stock Plan Officer.

       

 

11.  For purposes of this grant, a “change in control of the Corporation” shall
mean a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act, whether or not the Corporation is then subject to such reporting
requirement; provided, that, without limitation, such a change of control shall
be deemed to have occurred if (A) any person (as defined in Sections 13(d) and
14(d) of the Exchange Act) (a “Person”) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly, of
securities of the Corporation (not including in the securities beneficially
owned by such person any such securities acquired directly from the Corporation
or its affiliates) representing twenty percent (20%) or more of the combined
voting power of the Corporation’s then outstanding voting securities; provided,
however, that for purposes of this grant, the term “Person” shall not include
(i) the Corporation or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation
or any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation; and
provided further, however, that for purposes of this clause (A), there shall be
excluded any person who becomes such a beneficial owner in connection with an
Excluded Transaction (as defined in clause (C) below); or (B) the following
individuals cease for any reason to constitute a majority of the number of
directors then serving: individuals who, on the date hereof, constitute the
Board and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest including
but not limited to a consent solicitation, relating to the election of directors
of the Corporation) whose appointment or election by the Board or nomination for
election by the Corporation’s stockholders was approved or recommended by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors on the date hereof or whose appointment, election or nomination
for election was previously so approved; or (C) there is consummated a merger or
consolidation of the Corporation or any direct or indirect subsidiary thereof
with any other corporation, other than a merger of consolidation (an “Excluded
Transaction”) which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
corporation or any parent thereof) at least 50% of the combined voting power of
the voting securities of the entity surviving the merger or consolidation, (or
the parent of such surviving entity) immediately after such merger or
consolidation, or the stockholders of the Corporation approve a plan of complete
liquidation of the Corporation, or there is consummated the sale or other
disposition of all or substantially all of the Corporation’s assets.

   

 

       05 RS EXEC FORM